Citation Nr: 1234558	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  10-13 607A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to December 1968.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied service connection for hearing loss and tinnitus.  The Veteran perfected a timely appeal as to both issues in April 2010.  Thereafter, in an April 2012 rating decision, the RO granted service connection for bilateral hearing loss.  As that award constitutes a full grant of the Veteran's hearing loss claim, that issue is no longer on appeal. 


FINDING OF FACT

The preponderance of the evidence is at least in equipoise as to whether the Veteran's currently diagnosed tinnitus is related to his active service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 1132, 1153 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§1110, 1131 (West 2002 & 2011); 38 C.F.R. § 3.303 (2011).  Service connection for some disorders, including other organic diseases of the nervous system, will be rebuttably presumed if manifested to a compensable degree within one year following separation from active service.  38 U.S.C.A. §§1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).

Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310 (2011).  Secondary service connection is permitted based on aggravation; compensation is payable for the degree of aggravation of a non-service-connected disability caused by a service-connected disability.  38 C.F.R. § 3.310 (2011); Allen v. Brown, 7 Vet. App. 439 (1995).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309 (1993).

Establishing service connection on a secondary basis essentially requires evidence sufficient to show that a current disability exists, and that the current disability was either caused or aggravated by a service-connected disability.  38 C.F.R. §§ 3.303, 3.310 (2011).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In determining whether evidence submitted by a Veteran is credible, the Board may consider internal consistency, facial plausibility, and consistency with other information submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

With respect to whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As a final procedural matter before addressing the merits of the Veteran's claims, the Board acknowledges the VA provisions governing preexisting conditions.  Specifically, when no preexisting condition is noted at the time a Veteran enters service, the presumption of soundness arises and the Veteran is presumed to have been sound upon entry.  The presumption of soundness may only be rebutted by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2011). 

Preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the normal progress of the disease.  38 C.F.R. § 3.306 (2011).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.

Significantly, in this case, the Veteran has not contended, and the record does not otherwise show, that his tinnitus predated service.  Accordingly, the Board finds that the presumption of soundness is not rebutted.  38 U.S.C.A. §§ 1111, 1153 (West 2002 & 2011); 38 C.F.R. § 3.306 (2011).  Therefore, the theory of aggravation of a preexisting disability is not for application and the Board will instead consider whether service connection is warranted under alternate theories of entitlement.  38 U.S.C.A. §§ 1111, 1153 (West 2002 & 2011); 38 C.F.R. § 3.306 (2011).

The Board now turns to the pertinent evidence of record.  A discussion of all evidence by the Board is not required when the Board has supported its decision with thorough reasons and bases regarding the relevant evidence.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  The Veteran contends that his currently diagnosed tinnitus resulted from noise exposure during service while working as a radio relay and carrier repairman.  Specifically, the Veteran reports that he was exposed to the constant roar of field generators on a daily basis while performing his duties as part of a radio relay team in service.  Although a lay person, he is competent to state that he experienced noise exposure during his period of active duty.  Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, the Board considers the Veteran's account to be credible as it is corroborated by his service personnel records, which confirm that he served as a radio relay and carrier repairmen with a signal company while in Vietnam.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In any event, the Board notes that VA has already conceded in-service noise exposure as a basis for the grant of service connection for hearing loss.  That finding of active duty noise exposure supports the Veteran's contention of service-related tinnitus.  However, in order to establish service connection, there still must be evidence of a current disability and a nexus linking that disability to the in-service trauma.

The Veteran's service medical records are devoid of any complaints or clinical assessments of tinnitus.  Moreover, there was no subjective or objective evidence of that particular disability shown at separation.  Therefore, the Board finds that chronicity in service in not established with respect to the Veteran's tinnitus claim and a showing of continuity of symptomatology after discharge is required to support that claim.  38 C.F.R. § 3.303 (b) (2011). 

Post service VA medical records are negative for complaints or treatment related to tinnitus.  Nevertheless, in written statements, the Veteran insists that he has experienced ringing in his ears since noise exposure during his period of active service.

The Veteran was afforded a VA audiology examination in April 2010.  At that time, he reported difficulty understanding in the presence of noise and in large groups of people.  He also reported moderate, bilateral, periodic tonal tinnitus.  The examiner noted that the tinnitus was of unknown onset and etiology, but also noted that the Veteran first noticed the tinnitus 20 years prior.  The Veteran experienced one episode per month lasting 60 seconds in duration and described it as an annoyance.  It was noted that Veteran's tinnitus was not beyond normally occurring tinnitus.  The examiner further noted a history of unprotected hazardous noise exposure in the military, and civilian noise exposure.  Audiological testing revealed sensorineural hearing loss and poor speech recognition, bilaterally.  

Based on the foregoing examination of the Veteran, and a review of the claims file, a clinical assessment was rendered of mild to severe sensorineural hearing loss.  However, the examiner made no assessment of tinnitus.  Nevertheless, the examiner opined that it was less likely as not that the Veteran's tinnitus was service connected, as the Veteran did not associate his tinnitus with the military, and as the tinnitus occurred too long after his active service for it to have been caused by service.  Furthermore, the examiner generally noted that the record revealed several medical consultations that were negative for complaints of tinnitus.  The examiner also opined that the Veteran's hearing loss was not related to his active service, as he was found to have normal hearing upon entrance and upon separation.

Thereafter, the Veteran submitted a June 2010 opinion from a private audiologist.  The opinion noted the Veteran's report of noise exposure in service without the use of hearing protection.  The private audiologist noted a post-service history of occupational and recreational noise exposure, with occupational use of hearing protection.  The audiologist noted a review of the Veteran's service medical records, which showed bilateral hearing acuity within normal limits on entrance into service and at separation.  However, despite the normal findings at separation, the audiologist found it significant that audiometric findings at separation showed a decline in overall hearing acuity when compared to the entrance examination.  Regarding current symptoms, the Veteran reported decreased understanding and tinnitus.  The private audiologist noted a diagnosis of mild to severe bilateral sensorineural hearing loss made by the April 2010 VA examiner.

Based on examination of the Veteran and his history, the private audiologist opined that it was more likely than not that the Veteran's bilateral hearing loss and tinnitus were related to his noise exposure during active service, and subsequently worsened after service.  In support of that conclusion, the examiner noted that, according to the American College of Occupational and Environmental Medicine, noise exposure without the use of hearing protection can cause or contribute to noise-induced hearing loss and tinnitus.  Furthermore, with respect to the separation examination findings showing a decline in hearing acuity in service, though hearing was still within normal limits, the audiologist noted that histopathology literature documented that outer hair cell damage in the cochlea occurs prior to an individual ever showing a threshold shift on an audiogram.  Furthermore, the audiologist referenced a medical treatise indicating that the cause of tinnitus can usually be determined by finding the cause of any coexisting hearing loss.  In this case, the audiologist felt that the Veteran's tinnitus could as likely as not be attributed to the same etiology as his hearing loss, or in-service noise exposure.

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to opinions are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993). Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review and the relative merits of the expert's qualifications and analytical findings.  The probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board considers the June 2010 private audiologist's opinion, indicating that the Veteran's tinnitus is more likely than not related to noise exposure in service and of the same etiology as his bilateral hearing loss, to be probative, as it was based on an examination of the Veteran, a review of his service medical records, and referenced pertinent clinical evidence, including the April 2010 VA examination.  Moreover, that opinion was supported by rationale, with specific reference to medical literature, and considered the Veteran's entire medical history, including his post service history of noise exposure.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  The Board also finds it significant that the RO subsequently granted service connection for bilateral hearing loss based on the June 2010 private opinion.  That June 2010 private opinion indicated that the Veteran's tinnitus and hearing loss were of the same etiology. 

Conversely, the Board assigns less probative weight to the April 2010 VA examiner's opinion regarding the etiology of the Veteran's tinnitus.  In assigning less probative weight, the Board notes that the examiner's rationale was based, in large part, on the assertion that Veteran did not associate his tinnitus to his active service.  However, the examiner's notation to that effect is contradicted by the Veteran's written statements dated prior to the April 2010 examination, and by the subsequent June 2010 private opinion, in which the Veteran reported a history of tinnitus since service and directly attributed his tinnitus to noise exposure in service.  The Board further observes other contradictions in the examination report, which call into question its adequacy.  For example, the VA examiner notes that the onset of the Veteran's tinnitus was unknown.  However, the examiner subsequently indicated in the same paragraph that the Veteran first noticed tinnitus 20 years prior.  Moreover, both of the examiner's notations regarding the onset of tinnitus are in direct contradiction with the Veteran's competent lay testimony, both before and after that examination, that he had experienced tinnitus since service.  Finally, the Board notes that the April 2010 VA opinion did not discuss pertinent evidence of record, including the Veteran's previous statements regarding a continuity of tinnitus symptoms since service, the in-service evidence of a decline in overall hearing acuity, and the Veteran's post-service history of noise exposure with the use of hearing protection.  As the foregoing evidence was discussed by the June 2010 private audiologist, the June 2010 opinion is afforded more probative weight.  

Considering the foregoing deficiencies, the Board finds the April 2010 negative opinion with respect to the Veteran's tinnitus etiology to be inadequate for rating purposes.  Nevertheless, the Board finds that an additional VA examination is not warranted.  Obtaining such an opinion in this instance would only result only in additional delay with no benefit to the Veteran. Sabonis v. Brown, 6 Vet. App. 426 (1994); VAOPGCPREC 5-04 (2004), 69 Fed. Reg. 59,989 (2004).  That is because the evidence already of record is sufficient to grant his tinnitus claim. 

The Board acknowledges that tinnitus was not shown at the time of the Veteran's separation examination in December 1968, and that a significant gap exists between the Veteran's separation from service and the first post-service clinical findings of that disorder.  Nevertheless, the Board considers it significant that the Veteran has attested to his chronic tinnitus since service.  While a lay person, he is considered competent to report such symptoms, which are within the realm of his personal experience.  Charles v. Principi, 16 Vet. App 370 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, his statements are considered credible in the absence of any probative contradictory evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, the Board finds that the Veteran's reports constitute competent and credible evidence of a continuity of symptomatology, which further supports his claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

For the foregoing reasons, the Board finds that the balance of positive and negative evidence is at the very least in relative equipoise with respect to whether tinnitus was incurred in service.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for tinnitus is warranted.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


